Exhibit 10.5
 
PROMISSORY NOTE

     
$246,042.95
 
September 20, 2013
   
Ramsey, Minnesota

 
FOR VALUABLE CONSIDERATION, Riverside Manufacturing, Inc., a Minnesota
corporation (“Borrower”) promises to pay to the order of Heron Enterprises, LLC,
a Minnesota limited liability company (“Lender”), the principal sum of
$246,042.95, or so much thereof as has been offset by Borrower or advanced by
Lender, together with interest on the unpaid principal balance thereof,
outstanding from time to time, at a rate of 4.25% per annum; provided that the
interest rate shall increase to 12% per annum during any time that Borrower is
in default under this Promissory Note.
 
Commencing on October 1, 2013, and continuing on the first day of each calendar
month until the entire principal balance of this Promissory Note and all accrued
interest is paid in full, Borrower shall make monthly ACH payments to Lender of
$4,559.07.
 
On November 1, 2018 (“Maturity Date”), Borrower shall pay Lender the entire
principal balance then remaining unpaid, together with accrued and unpaid
interest.
 
At any time prior to the Maturity Date, upon the written consent of Lender
(which consent may be granted or withheld in Lender’s sole discretion), Borrower
may prepay the principal balance then remaining unpaid, in multiples of $1,000,
together with accrued interest.
 
Borrower agrees that this Promissory Note is senior to any indebtedness owed to
Sheldon A. Mayer, LLC (the “Subordinate Lender”). Borrower may only repay loans
from the Subordinate Lender when this Promissory Note is not in default. Any
payments made by Borrower in violation of this paragraph shall be held in trust
for and shall be delivered to Lender upon Lender’s demand. By signing the
Acknowledgment below, the Subordinate Lender agrees that Lender shall have
standing to enforce the rights granted under this paragraph.
 
If (a) Borrower shall fail to make payment when due, or (b) Borrower makes any
assignment for the benefit of its creditors or any bankruptcy, insolvency,
receivership, dissolution, liquidation or similar proceeding is commenced by or
against law by or against Borrower, the entire outstanding principal balance of
this Promissory Note and all accrued interest shall automatically become
immediately due and payable. Borrower agrees to pay Lender’s costs of
collection, including reasonable attorneys’ fees, upon failure of Borrower to
comply with its obligations under this Promissory Note when due, whether or not
legal proceedings are commenced. Borrower waives demand, presentment for
payment, protest, and notice of dishonor, and consents to any extensions or
renewals of this Promissory Note without notice.
 

1

 

 

 
This Promissory Note shall be secured by that certain Guaranty executed
contemporaneous herewith by Sheldon Mayer, Borrower’s majority shareholder.
 
IN WITNESS WHEREOF, this instrument has been executed as of the day and year set
forth above.

       
BORROWER
       
Riverside Manufacturing, Inc.
       
By:
  - s - mayer [rhf140735005_v1.jpg]    
Sheldon Mayer, President

 
ACKNOWLEDGEMENT

        SUBORDINATE LENDER             Sheldon A. Mayer, LLC            
By:
  - s - mayer [rhf140735005_v1.jpg]      
Sheldon Mayer, Manager
   

 

2

 